t c memo united_states tax_court betty sprenger petitioner v commissioner of internal revenue respondent docket no 14907-05l filed date betty sprenger pro_se memorandum opinion ruwe judge this case is before the court on petitioner’s motion to file motion to vacate order of dismissal for lack of jurisdiction hereinafter referred to as petitioner’s motion for leave we must decide whether to grant petitioner’s motion for leave at the time the petition was filed petitioner resided in las cruces new mexico background on date respondent issued to petitioner a notice_of_determination concerning collection actions s under sec_6320 and or notice_of_determination regarding her unpaid federal_income_tax for respondent’s office of appeals determined that the issuance of a notice_of_intent_to_levy was appropriate on date petitioner sent to the court a document which states in relevant part dear tax_court judge the collection_due_process_hearing that i requested has been decided i need your assistance regarding a notice_of_determination i received from the internal_revenue_service for the tax_year i believe that it has been unfair and biased i was not provided information that i requested from the hearing agent the letter states that i must file a petition with the u s tax_court if i believe the irs numbers are wrong i think the irs is wrong but i am not sure if i am doing this protest right i told the irs i didn’t owe them anything and they still have not shown me any proof to support their claim could you please write to me and let me know the procedure i need the help of the tax_court to clarify this matter i am unclear as to what rules of procedure and evidence were to preside over my collection_due_process_hearing although i asked many times i never received any information on such procedures the agent was no help at all now a whole new procedure is beginning and i am more confused i am unsure of what to do from here would unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure you please advise me as to what my next steps are and whether or not there is public council sic available for my assistance when am i supposed to go to court over this would i receive the assistance of a public defender thank you for reading my letter and trying to help me this document failed to comply with the rules of the court as to the form and content of a proper petition petitioner also failed to submit the required filing fee nevertheless on date the court filed petitioner’s document as an imperfect petition regarding respondent’s notice_of_determination by order dated date the court directed petitioner to file an amended petition and to pay the filing fee on or before date the order stated that if an amended petition and the filing fee were not received on or before date the case would be dismissed by order dated date the court extended the time for petitioner to file a proper amended petition and to pay the filing fee until date by order dated date the court acknowledged that petitioner had paid the filing fee and afforded petitioner one more opportunity to file an amended petition by extending the time to file such amended petition until date petitioner failed to comply with the court’s orders to file an amended petition on date the court entered an order of dismissal for lack of jurisdiction order of dismissal on date days after the order of dismissal was entered petitioner mailed to the court two documents entitled request permission to file motion to vacate order of dismissal for lack of jurisdiction motion for leave and motion to vacate order of dismissal for lack of jurisdiction motion to vacate petitioner’s motions state in relevant part request permission to file motion to vacate order of dismissal for lack of jurisdiction petitioner respectfully requests permission from the court to file this motion to vacate order of dismissal for lack of jurisdiction for the tax_year s with docket no 14907-05l petitioner also request sic leave from the court to accept petitioner’s amended petition petitioner desires to dispute the respondent’s determination made with respect to petitioner’s income taxes for the tax_year petitioner will file motion to vacate order of dismissal for lack of jurisdiction concurrently with this motion motion to vacate order of dismissal for lack of jurisdiction petitioner respectfully requests that the court vacate its order of dismissal for lack of jurisdiction with the docket no 14907-05l for the tax_year petitioner also request sic for the court to determine the case lay sic out by the petitioner’s amended petition which will be filed concurrently with this motion petitioner will also file an amended petition and the designation of place of trial concurrently with this motion on date days after the order of dismissal was entered the court filed the former document as a motion to file motion to vacate order of dismissal for lack of jurisdiction motion for leave the court also received petitioner’s amended petition on date discussion this court can proceed in a case only if it has jurisdiction and either party or the court sua sponte can question jurisdiction at any time stewart v commissioner t c ___ ___ slip op pincite 81_tc_879 on date we dismissed petitioner’s case for lack of jurisdiction an order of dismissal for lack of jurisdiction is treated as the court’s decision stewart v commissioner supra at ___ slip op pincite 82_tc_471 sec_7459 provides in relevant part sec_7459 date of decision -- if the tax_court dismisses a proceeding for lack of jurisdiction an order to that effect shall be entered in the records of the tax_court and the decision of the tax_court shall be held to be rendered upon the date of such entry the word decision refers to decisions determining a deficiency and orders of dismissal for lack of jurisdiction 517_f2d_13 7th cir 228_f2d_478 3d cir stewart v commissioner supra at ___ slip op pincite except for very limited exceptions none of which applies here this court lacks jurisdiction once an order of dismissal for lack of jurisdiction becomes final within the meaning of sec_7481 stewart v commissioner supra at ___ slip op pincite n a decision of the tax_court becomes final upon the expiration of the time allowed for filing a notice of appeal if no such notice has been duly filed within such time sec_7481 sec_7483 provides that a notice of appeal may be filed within days after a decision is entered pursuant to rule a of the federal rules of appellate procedure if under the tax court’s rules a party makes a timely motion to vacate or revise a decision the time to file a notice of appeal runs from the entry of the order disposing of the motion or from the entry of a new decision whichever is later our rule provides that any motion to vacate or revise a decision with or without a new or further trial shall be filed within days after the decision has been entered unless the as previously explained an order of dismissal for lack of jurisdiction is treated as the court’s decision fed r app p a provides rule review of a decision of the tax_court a how obtained time for filing notice of appeal review of a decision of the united_states tax_court is commenced by filing a notice of appeal with the tax_court clerk within days after the entry of the tax court’s decision at the time of filing the appellant must furnish the clerk with enough copies of the notice to enable the clerk to comply with rule d if one party files a timely notice of appeal any other party may file a notice of appeal within days after the tax court’s decision is entered if under tax_court rules a party makes a timely motion to vacate or revise the tax court’s decision the time to file a notice of appeal runs from the entry of the order disposing of the motion or from the entry of a new decision whichever is later court shall otherwise permit emphasis added petitioner did not file a motion to vacate or revise within days after the court’s order of dismissal was entered therefore in order for her motion to vacate to be considered timely filed rule required petitioner to file a motion for leave to file a motion to vacate or revise the granting of which lies within the sound discretion of the court see rule 872_f2d_245 8th cir affg tcmemo_1987_1 stewart v commissioner supra at ___ slip op pincite 108_tc_1 petitioner’s motion for leave was postmarked and mailed prior to the expiration of the 90-day appeal period the timely- mailing timely-filing provisions of sec_7502 apply to a motion for leave to file a motion to vacate a decision that is mailed and postmarked prior to but received by the court after the expiration of the 90-day appeal period stewart v commissioner supra at ___ slip op pincite therefore we have jurisdiction to consider petitioner’s motion for leave however whether the court retains jurisdiction over petitioner’s case depends on whether the court grants leave to file petitioner’s motion to vacate id at ___ slip op pincite if the court grants the motion for leave then the time for appeal is extended 113_f3d_1087 9th cir revg tcmemo_1994_604 67_f3d_1489 9th cir affg tcmemo_1992_731 stewart v commissioner supra at ___ slip op pincite however if the motion for leave is not granted the motion to vacate cannot be filed if the motion to vacate is not filed the appeal period is not extended and the order of dismissal for lack of jurisdiction is final the filing of a taxpayer’s motion for leave to file a motion to vacate does not extend the time for appeal unless the court grants the motion for leave and permits the filing of the motion to vacate nordvik v commissioner supra pincite stewart v commissioner supra at ___ slip op pincite 805_fsupp_834 e d cal affd without published opinion 5_f3d_536 9th cir whether to grant petitioner’s motion for leave is discretionary stewart v commissioner supra at ___ slip op pincite however a timely motion for leave without more is not necessarily sufficient to persuade the court to grant such motion in deciding what action to take we are guided primarily by whether it would be in the interest of justice to vacate the prior decision but we also recognize that in 67_f3d_1489 n 9th cir affg tcmemo_1992_731 the court_of_appeals for the ninth circuit expressly adopted the reasoning of the district_court in 805_fsupp_834 e d cal affd without published opinion 5_f3d_536 9th cir litigation must end at sometime 92_tc_1079 manchester group v commissioner tcmemo_1997_576 petitioner failed to file an amended petition or to pay the required filing fee in accordance with the court’s date order on date the court extended the time for petitioner to file an amended petition and to pay the filing fee until date on date the court granted a second extension to file an amended petition until date though petitioner paid the filing fee she failed to comply with the court’s orders to file a proper amended petition after her case was dismissed for lack of jurisdiction petitioner waited until the time for appeal was about to expire to file her motion for leave petitioner has been afforded several opportunities and sufficient time to file her amended petition petitioner has repeatedly failed to comply with the court’s orders and she has provided no reasonable excuses for her lack of compliance therefore in the exercise of our discretion and in the interests of justice we will deny petitioner’s motion for leave it see rice v commissioner tcmemo_2006_236 and walther v commissioner tcmemo_2006_247 in which the taxpayer’s filings and failure to comply with the court’s orders were similar resulting in the denial of the taxpayer’s motion for leave to file a motion to vacate the court’s order of dismissal for lack of jurisdiction follows that the court’s order of dismissal for lack of jurisdiction in this case became final on date days after the order of dismissal was entered to reflect the foregoing an appropriate order will be issued
